Citation Nr: 9900178	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-29 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel




INTRODUCTION

The veteran had reported active duty from February to June 
1988, and from September 1990 to June 1991.  Service from 
September 1990 to June 1991 has been verified.

This matter comes before the Board of Veterans Appeals 
(Board) from a May 1997 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he received treatment for 
degenerative disc disease while serving in Operation Desert 
Storm, and that all of his service medical records are not 
available as he was treated on numerous occasions for his 
back during service.  Therefore, service connection is 
warranted for degenerative disc disease.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the veteran has not met the initial burden of submitting 
evidence which is sufficient to justify a belief by a fair 
and impartial individual that the claim for service 
connection for degenerative disc disease is well grounded.


FINDING OF FACT

There is no competent evidence of a nexus between the current 
finding of degenerative disc disease and service.  



CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative disc disease is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

On the veterans examination for entrance into the Army 
National Guard in February 1988, his spine and other 
musculoskeletal system were indicated to be normal, but a 
mild abnormality was also reported.  It appears that the 
lumbosacral spine was within normal limits.  No pertinent 
defect or diagnosis was reported.  The service records show 
that the veteran was seen with complaints of cough with low 
back pain in June 1988.  The assessment was mild reactive 
airway disease with bronchitis.  In an undated examination 
for redeployment, the spine and other musculoskeletal systems 
were within normal limits.  On the veterans Southwest Asia 
demobilization/redeployment medical evaluation completed in 
May 1991, the veteran wrote none next to the question, What 
diseases or injuries did you have while in the Southwest Asia 
region.  The veterans service records are negative for 
treatment or diagnosis for degenerative disc disease.

VA outpatient treatment records dated from February 1992 to 
April 1993, contain no findings referable to a back 
disability.

VA outpatient treatment records dated in November 1996 show 
that the veteran was seen with complaints of low back pain.  
The veteran reported a history of low back pain of 5 years 
duration.  The veteran denied any other past medical history.  
On examination, straight leg raising was described as 
o.k.  There was no tightness over the lumbosacral 
paraspinal muscles.  The neurological examination was also 
described as o.k.  The assessment was degenerative disc 
disease of the lumbosacral spine, especially L4-5.  An X-ray 
examination taken the same day was interpreted as showing, 
probable intervertebral disc space narrowing at L4-L5 and 
some mild anterior spondylolisthesis of L5 on L4.  Later in 
November 1996, the diagnosis was low back pain of unknown 
etiology.  In December 1996, the diagnosis was low back pain 
from degenerative disc disease.

Analysis

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  If the claim is not well 
grounded, VA has no further duty to assist the veteran with 
the development of his claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).

The United States Court of Veterans Appeals (Court) has held 
in a long line of cases that if the appellant fails to submit 
a well-grounded claim, VA is under no duty to assist her in 
any further development of the claim. 38 U.S.C.A. § 5107(a); 
see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1998). The appellants representative contends 
that, regardless of the Court's decisions pertaining to this 
issue, VA expanded its duty to assist the appellant in 
developing evidence to include the situation in which a well-
grounded claim has not been submitted. Veterans Benefits 
Administration Manual M21- 1, Part III, Chapter 1, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996). The representative 
further contends that the M21-1 provisions indicate that the 
claim must be fully developed prior to determining whether 
the claim is well grounded, and requests that the claim be 
remanded in order to fulfill this duty to assist.

The Board is required to follow the precedent opinions of the 
Court. 38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, prior to determining that a claim 
is not well-grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), the Federal Circuit upheld the Courts 
interpretation of 38 U.S.C.A. § 5107(a) and held that VA has 
no duty to assist the claimant in the absence of a well-
grounded claim. The Board is not bound by an administrative 
issuance that is in conflict with binding judicial decisions, 
and the Court's holdings on the issue of VA's duty to assist 
in connection with the well-grounded claim determination are 
quite clear. See Bernard v Brown, 4 Vet. App. 384, 394 
(1993). The Board has determined, therefore, that, in the 
absence of a well-grounded claim, VA has no duty to assist 
the appellant in developing his case.

A well grounded claim is a plausible claim, meaning a claim 
that appears to be meritorious on its own or capable of 
substantiation.  Epps.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, at 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Epps, at 1468.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Therefore, if the determinant issue is one 
of medical etiology or a medical diagnosis, competent medical 
evidence must be submitted to make the claim well grounded.  
See Grottveit, 5 Vet. App. at 93.  A lay person is, however, 
competent to provide evidence on the occurrence of observable 
symptoms during and following service.  If the claimed 
disability is manifested by observable symptoms, lay evidence 
of symptomatology may be adequate to show the nexus between 
the current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay persons observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  

VA may pay compensation for disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  To establish service 
connection for a claimed disability, the evidence of record 
must generally demonstrate that a particular injury or 
disease resulting in current disability was incurred 
coincident with service in the Armed Forces. See, 38 C.F.R. 
§ 3.303(a) (1998).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998).

The Board has considered the veterans contention that 
various service medical records are missing and that these 
records would show treatment for a back disability during 
Operation Desert Storm.  However, the history supplied by the 
veteran during service, shows that he was treated for no 
disabilities during Operation Desert Storm.  Even if service 
records were to show treatment for the claimed back 
disability during service, competent evidence would still be 
needed to show a nexus between the condition treated in 
service and the current diagnosis of degenerative joint 
disease.

The veteran has contended that his degenerative disc disease 
is related to a back disability in service.  However, as a 
lay person he is not competent to make a medical diagnosis or 
to express an opinion as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veterans 
contention is unsupported by any competent evidence of 
record.  Since this is a matter, which would not be subject 
to lay observation, he is not competent to render an opinion 
that his current degenerative disc disease is related to 
service.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
Competent medical evidence that the veterans degenerative 
disc disease is related to service would be necessary for a 
well-grounded claim.  Caluza, 7 Vet. App. 495.  The veteran 
has neither presented nor indicated that evidence exist which 
tends to establish that a causal relationship exists between 
his current disability and active service.  

The veteran would be competent to report a continuity of 
symptomatology from the time of inservice treatment for a 
back disability to the present.  In the instant case he 
reported a five year history of back pain when seen on VA 
outpatient treatment in November 1996.  This history would 
place the onset of his symptomatology some time after 
service.  Even if the veteran reported a continuity of 
symptomatology since service, competent evidence would be 
necessary to relate that symptomatology to a current 
disability.  Savage.

Consequently, the Board finds that the claim for degenerative 
disc disease is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107(a).  In view of the foregoing, the Board finds 
that no further duty to inform him of the evidence necessary 
to submit a well-grounded claim, as mandated by 38 U.S.C.A. 
§ 5103(a), Beausoliel v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for degenerative disc disease is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
